IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE

ID No. 1201018188

CLAUDE LACOMBE

Submitted: September 26, 2017
Decided: December 21, 2017

Upon Defendant ’s Motionfor Postconviction Relief SUMMARILY DISMISSED.
Upon Defendant ’s Request for an Evidentiary Hearing, DENIED.

OPINION
Colleen K. Norris, Deputy Attorney General, Department of Justice, Carvel State Offlce

Building, 820 N. French Street, 7th Floor, Wilmington, Delaware 19801, Attorneyfor the State.

Claude Lacombe, SBI No. 00552189, James T. Vaughn Correctional Center, 1181 Paddock
Road, Smyrna, Delaware 19977, pro se.

BRADY, J.

I. FACTS AND PROCEDURAL HISTORY

On December 26, 2011, Defendant participated in a robbery with Elijah Pressley, Christie
Emmons, and his brother Paul Lacombe, during which two individuals were killed. On January
30, 2012, Defendant was indicted on two counts of Murder in the First Degree, four counts of
Possession of a Firearm During the Commission of a Felony, two counts of Attempted Robbery
in the First Degree, and Conspiracy in the Second Degree. On April 11, 2013, Defendant
pleaded guilty to Murder in the Second Degree, Possession of a Firearm During the Commission
of a Felony, Attempted Robbery in the First Degree, and Conspiracy in the Second Degree.
Defendant was sentenced to life imprisonment for the Murder in the Second Degree, plus
additional time on the related charges. On October 7, 2013, Defendant filed a pro se Motion for
Modification of Sentence. The Court denied the Motion, finding the sentence imposed was
appropriate for the reasons stated at the time of sentencing. The Court also noted that the Motion
for Modification of Sentence was not the proper motion to challenge compliance by the State
with the plea agreement or conduct of defense counsel.l

Defendant filed a direct appeal of his conviction on October 15, 2013. While the appeal
was pending at the Supreme Court, Defendant filed in this Court, through counsel, a second
Motion for Modification of Sentence on December 6, 2013. On May 30, 2014, the Delaware
Supreme Court affirmed Defendant’s conviction and sentence, finding the Defendant’s sentence

“does not raise an inference of gross disproportionality, the Court does not undertake the second

 

' See Order denying Def` s Motion for Modification of Sentence, State v. Lacombe, ID. No. 1201018188, Docket 50
(Oct. 30, 2013).

step of the Crosbyzanalysis.”3 On August 26, 2014, this Court denied Defendant’s second

Motion for Modification of Sentence.4

On May 29, 2014, Defendant filed his first pro se Motion for Postconviction Relief and a
Motion for Appointment of Counsel. Counsel was assigned to represent Defendant, and on
December 3, 2015, appointed counsel filed an Amended Motion for Postconviction Relief. ln
the Amended Motion, Defendant argued that trial counsel was ineffective for failing to present
mitigating evidence at the sentencing hearing and failing to demand specific performance of his
plea agreement. Defendant also argued that appellate counsel was ineffective for failing to
adequately represent Defendant because he relied on only one case to argue that Defendant’s
sentence was unfair. This Court summarily dismissed Defendant’s l\/lotion, finding that
Defendant’s appellate counsel claim was procedurally barred as previously litigated, and
Defendant’s trial counsel’s performance was objectively reasonable and the Defendant failed to
demonstrate prejudice from any alleged deficiency. The Delaware Supreme Court affirmed the
decision.5 While the Supreme Court disagreed that Defendant’s appellate counsel argument was
previously adjudicated, it agreed with this Court’s alternative basis that Defendant failed to
demonstrate prejudice “given this Court’s continuing view that there was nothing grossly
disproportionate about sentencing Lacombe to life in prison for his role in the shooting deaths of
two people.6

On June 19, 2017, Defendant filed the current pro se Motion for Postconviction Relief,

asserting claims of ineffective assistance of appellate counsel; prosecutorial misconduct;

 

2 Crosby v. State, 824 A.2d 894 (Del. 2003).

3 Lacombe v. State, 93 A.3d 654, *2 (Del. 2014).

4 See Letter Opinion denying Defs Motion for Modification of Sentence, State v. Lacombe, ID. No. 1201018188,
Docket 72 (Aug. 26, 2014).

5 Lacombe v. State, 163 A.3d 708 (Del. 2017).

6 ld., at *4.

violations of Delaware Rules of Evidence; defective arrest warrant; and actual innocence.7 On

September 26, 2017, the matter was referred for decision. This is the Court’s ruling.

II. DEFENDANT’S CLAIMS

For ease of convenience, the Court has used the designations of the claims established by
the Defendant in his pro se Motion for Postconviction Relief.
Ground l. Ineffective Assistance: Defendant claims ineffective assistance of appellate counsel
and asks the Court “for a complete review[sic] of appellate counsel’s performance on Direct
Appeal where counsel was ineffective for failing to meet both 2 prong Crosby standard on
Disproportionate Sentencing argument.”8 Defendant argues that appellate counsel failed to
provide an argument contrary to the Court’s ruling in 2014 that found Defendant set the events in
motion that led to the shooting deaths of two people.
Ground II. Prosecutorial Misconduct: Defendant claims the State’s reference at the sentencing
hearing to rap lyrics, which were written by Defendant, was improper under Delaware Rules of
Evidence 404(b).
Ground III. Prosecutorial Misconduct: Defendant contends the State “improperly vouched” at
the sentencing hearing that the Defendant chose not to show his face because he intended to rob
the victims again later. Defendant contends the State’s statement was improper, and
contradictory to what the lead investigator said during the preliminary hearing.9
Ground IV. Prosecutorial Misconduct: Defendant argues that the State prejudiced the Defendant
at sentencing by “vouching” that co-defendants Elijah Pressley and Christie Emmons were

willing to testify and that their statements were credible.

 

7 Def s pro se Motion for Postconviction Relief, State v. Lacombe, ID No. 1201018188, Docket 100 (Jun. 19, 2017)
(hereinafter “Defs Mot). .

8 Defs Mot., at 1.

9 ld. at ll.

Ground V. Prosecutorial Misconduct and Ineffective Counsel: Defendant contends that the State
denied him an opportunity to review co-defendants’ statements that were made four days before
his plea hearing. Defendant also contends that trial counsel was “ineffective for failing to ask
‘adverse party’ for ‘fair-opportunity’ to prepare to meet it.lO

Ground Vl. Prosecutorial Misconduct: Defendant contends the State’s statements at the
sentencing hearing regarding the Defendant filing a motion on behalf of his brother, Paul, to
discharge Paul’s attorneys, was improper. Defendant contends the statements were used as
evidence of “uncharged misconduct” to show bad character and thus inadmissible

Ground VII. False Arrest Warrant: Defendant argues the arrest warrant contained “irrational
inferences from evidence of statements by inferring that this defendant shot one victim and
attempted to physically rob each victim.”ll Defendant contends the allegations in the arrest
warrant lacked evidentiary support and, thus he is entitled relief on each charge, and requests all
the convictions be set aside.12

Ground VIII. Actual lnnocence: Defendant claims he is not guilty of Murder in the Second

 

Degree because the murder was not committed in furtherance of the robbery, instead, the murder

was committed while attempting to escape.

III.PROCEDURAL BARS
Before addressing the merits of Defendant’s claims, the Court must apply the procedural
bars set forth in Superior Court Criminal Rule 61(i) in effect at the time the motion was filed.
Pursuant to that version of Rule 61, this Court must reject a motion for postconviction relief if it

is procedurally barred. The Rule provides that a motion is procedurally barred if the motion is

 

'° Ia’. at 22. (Defendant argues the State violated Delaware Rules of Evidence 807 in denying him an opportunity to
review the co-defendants’ statements).

" Defs Mot., at 30.

'2 ld. at 31.

untimely, repetitive, a procedural default exists, or the claim has been formerly adj udicated.
Rule 61(i)(1) provides that a motion for Postconviction relief is time bared when it is filed more
than one year after the conviction has become final or one year after a retroactively applied right
has been newly recognized by the United States Supreme Court or by the Delaware Supreme
Court.13 Rule 61(i)(2) provides that a motion is repetitive if the defendant has already filed a
motion for postconviction relief and that a claim is waived if the defendant has failed to raise it
during a prior Postconviction proceeding, unless “consideration of the claim is warranted in the
interest of justice.”14 To overcome the procedural bar of Rule 61(i)(2), the Rule provides a
defendant must satisfy the pleading requirements of Rule 61(d)(2), which provides:

(2) A second or subsequent motion under this rule shall be summarily dismissed, unless
the movant was convicted after a trial and the motion either:
(i) pleads with particularity that new evidence exists that creates a strong inference
that the movant is actually innocent in fact of the acts underlying the charges of
which he was convicted; or
(ii) pleads with particularity a claim that a new rule of constitutional law, made
retroactive to cases on collateral review by the United States Supreme Court or the
Delaware Supreme Court, applies to the movant’s case and renders the conviction
or death sentence invalid.15

Rule 61(i)(3) bars consideration of any claim “not asserted in the proceedings leading to the
judgment of conviction, unless a defendant can show “cause for relief from procedural default”
and “prejudice from violation of the movant’s rights.”'6 Rule 61(i)(4) provides that any claim
that has been adjudicated “in the proceeding, or in the deferral habeas corpus proceedings” is

barred “unless reconsideration of the claim is warranted in the interest of justice.”l7

 

'3 Super. Ct. Crim. R. 61(i)(l).
'4 Super. Ct. Crim. R. 61(i)(2).
'5 Super. Ct. Crim. R. 61(d)(2).
'° Super. Cr. Crim. R. 61(i)(3).
'7 Super. Cr. Crim. R. 61(i)(4).

IV. DISCUSSION

Defendant has previously filed a Motion for Postconviction Relief, which was summarily
dismissed by this Court. The Delaware Supreme Court affirmed the dismissal. All of the
procedural bars of Rule 61(i) apply to Defendant’s Motion. Defendant’s claim of ineffective
assistance of appellate counsel for failing to meet the two-prong Crosby standard for
disproportionate sentence is procedurally barred under Rule 61(i)(4), because the contention has
already been raised and adjudicated in his first postconviction motion.18

Defendant’s claims of prosecutorial misconduct claiming the State made improper
statements or improperly vouched during the sentencing hearing, and thus prejudiced the
Defendant, are procedurally barred under Rule 61(i)(3), because the Defendant failed to raise
these issues previously. Defendant filed two Motions for Modification of Sentence, where he
could have raised issues regarding sentencing procedures, but failed to do so. Even if Defendant
had timely raised these issues, the Court finds there is no merit to Defendant’s claims.

Defendant’s claim that the arrest warrant was defective is also procedurally barred under
Rule 61(i)(3), because it was not raised in the proceedings leading to the judgment of conviction.
Lastly, Defendant’s claim of actual innocence is procedurally barred under Rule 61(i)(2),
because Defendant does not plead with particularity that new evidence exists that creates a strong
inference that he is actually innocent in fact of the acts underlying the charges of which he was
convicted or plead with particularity a claim that a new rule of constitutional law, made

retroactive to cases on collateral review by the United States Supreme Court or the Delaware

Supreme Court, applies to his case and renders the conviction invalid. Because the Defendant

 

'8 See State v. Lacombe, 2016 WL 6301233 (Del. Super. Ct. Oct. 25, 2016).
7

does not meet the exceptions to the procedural bars, the Motion must be dismissed summarily,

and the Court concludes there is no need for a hearing.

V. CONCLUSION
For the aforementioned reasons, Defendant’s Motion for Postconviction Relief is

SUMMARILY DISMISSED. Defendant’s request for an Evidentiary Hearing is DENIED.

M.'.I eB'ady
Supe or ourt Judge

IT IS SO ORDERED.